Title: To Thomas Jefferson from Josiah Parker, 8 August 1790
From: Parker, Josiah
To: Jefferson, Thomas


New York, 8 Aug. 1790. John Cowper, Jr., of Portsmouth requested him “to name him as a candidate for a Consulship at … London, Bristol, Lisbon, or Bilboa.” After obtaining “a more than common Education,” Cowper was sent to Liverpool to be educated in the mercantile line, where he served in house of Crosbie & Greenwood for five years. He then returned to Virginia to conduct “the Mercantile concerns of his Father Mr. Wills Cowper of Portsmouth” until the spring of 1789 when he went to Bordeaux “long enough to acquire a tolerable knowledge of the French language” and their mode of business. He would prefer Bordeaux, but does not offer himself for that as a consul is already appointed there. He “is a young Gentleman of address and abilities and supports a very good Character.” Mr. William Stokes of Virginia also desires to be made consul “at a port in St. Domingo or at Bristol”; he has been unfortunate in business but “conducted himself in such a manner as to support an unblemishd Character. Both these Gentlemen are attached to their Country and the present Government of it.”—TJ “will please to name those Gentlemen to the President.”
